Citation Nr: 0312094	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  93-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1974 to March 1975.  

Service connection is in effect for a compressed disc at the 
L5-S1 level with radiculopathy.  A 20 percent disability 
rating has been in effect since January 6, 1996.  

In July 2002, the Board of Veterans' Appeals (Board) 
undertook additional development with respect to the 
veteran's claim of entitlement to service connection for 
Scheuermann's disease pursuant to authority granted by 
67 Fed. Reg. 3099, 3174 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board resulted in a review of the claims 
file by the Chief of the Compensation and Pension Service at 
the VA Medical Center in Indianapolis in November 2002.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans, v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide a notice required by 38 U.S.C.A.[§] 
5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In the instant case, given that the appellant and his 
representative have not been provided the opportunity to 
review the evidence added to the record as a result of the 
Board's development action pursuant to 38 C.F.R. § 20.903(b), 
and that he has also not waived his right to have the 
additional evidence considered initially by the RO a remand 
of the case is therefore required to comply with recent case 
law.  In addition, the Board notes that it is unclear whether 
the RO has adequately provided the appellant with the notice 
to which he is entitled under 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  


Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for Scheuermann's disease.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  

No action is required of the veteran until he receives 
further notice.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



